
	
		I
		111th CONGRESS
		2d Session
		H. R. 6274
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mrs. Davis of
			 California (for herself and Mr. Polis of
			 Colorado) introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to require the establishment of teacher evaluation
		  programs.
	
	
		1.Short titleThis Act may be cited as the
			 Investing in New and Supportive
			 Pathways to Improve and Reward Educators in our Schools
			 Act or the INSPIRES Act.
		2.FindingsCongress finds the following:
			(1)Effective teachers
			 and principals are the backbone of our schools and the key to successful
			 students.
			(2)Teachers and
			 principals deserve our full support as they take on one of the most important
			 and most challenging responsibilities—educating our children.
			(3)High-quality
			 evaluations that provide meaningful feedback is a crucial element to giving
			 educators the support they need to be successful.
			(4)Teachers and
			 principals also deserve access to professional development opportunities so
			 they can continue to learn and grow as educators.
			(5)Research shows
			 that high-quality and effective teaching is the single most important
			 school-based factor impacting student learning. Effective teachers are also
			 crucial to turning around struggling schools.
			(6)Although research
			 also suggests that quality teacher evaluations are an important tool in
			 improving teacher performance, for many teachers, the current evaluation
			 systems do not provide useful feedback that would help them improve and grow as
			 instructors.
			(7)In formal studies,
			 including research highlighted in The Widget Effect, nearly 75
			 percent of teachers reported that they have not received specific suggestions
			 on how to improve classroom practices in annual evaluations.
			(8)Across all local
			 educational agencies, only 43 percent of teachers, including novice teachers
			 who may benefit the most from suggestions, report that current evaluations
			 systems help them.
			(9)Research also
			 shows that school leadership quality is second only to teacher quality among
			 school-related factors that impact student learning.
			(10)Strong school
			 leadership is a key determinant of whether schools can attract and retain
			 effective teachers.
			(11)Principals set
			 the direction and the vision for a school, and through inspirational
			 leadership, can create a positive learning environment.
			(12)Constructive
			 feedback specifying areas for improvement could be useful to both teachers and
			 principals who are dedicated to growing professionally.
			(13)The most
			 effective way to turn around a struggling school is through talented teachers
			 and an inspirational principal.
			(14)Effective
			 teachers and principals also deserve to be recognized for excellence and
			 receive commendations in areas of strong performance and improvement.
			(15)Evaluations
			 should give teachers and principals the opportunity to foster mutually
			 beneficial professional relationships.
			(16)Positive working
			 relationships between principals and teachers are an important element of an
			 effective school.
			(17)Teachers and
			 principals should provide input and contribute directly to designing,
			 implementing, and improving evaluation systems in their school
			 districts.
			(18)High-quality
			 teacher and principal evaluations have the potential to be a powerful tool and
			 should play a significant role in improving the public education system.
			(19)Students and
			 parents deserve effective teachers and inspirational principals who are
			 performing to the best of their ability and who are constantly developing
			 professionally.
			3.Robust teacher
			 and principal evaluationsSection 1111(b) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)) is amended by adding at the
			 end the following:
			
				(11)Robust teacher
				and principal evaluations
					(A)In
				generalEach State plan shall carry out the following:
						(i)Establish
				definitions of teacher and principal effectiveness and performance
				ratings.
						(ii)Demonstrate that
				the State has developed, in partnership and in collaboration with teachers and
				principals, a model teacher and principal evaluation program under
				which—
							(I)individuals in
				charge of administering teacher and principal evaluations within each local
				educational agency in the State are provided rigorous training on how to
				conduct the teacher and principal evaluations, including—
								(aa)how
				to provide specific feedback about improving teaching and principal practice
				based on evaluation results; and
								(bb)how
				to evaluate teachers and principals using the performance categories
				established under subparagraphs (B)(iv) and (C)(vii);
								(II)a teacher or
				principal who is evaluated is provided, based on the evaluation results,
				professional development opportunities that meet the specific needs identified
				for the teacher or principal;
							(III)measures are
				taken to ensure that the results of personally identifiable teacher and
				principal evaluations are not publicly disclosed;
							(IV)regular
				monitoring and assessment of the quality, reliability, validity, fairness,
				consistency, and objectivity of the evaluation program and the evaluators’
				judgments takes place within and across local educational agencies in the
				State;
							(V)each teacher’s
				performance is evaluated in accordance with subparagraph (B);
							(VI)each principal’s
				performance is evaluated in accordance with subparagraph (C);
							(VII)on the basis of
				the evaluation, each teacher or principal, receives—
								(aa)a
				performance rating based on multiple measures;
								(bb)ongoing formative
				feedback and specific recommendations on areas for professional improvement,
				which includes an identification of areas in which the teacher or principal can
				strengthen practices to improve student learning;
								(cc)commendations for
				excellence in areas of strong performance and in areas of improvement;
				and
								(dd)in
				the case of a teacher or principal who is identified as being in one of the
				lowest 2 performance categories established under subparagraph (B)(iv) or
				(C)(vii), a comprehensive remediation plan within set time parameters;
								(VIII)evaluation
				results are used to inform all key personnel and staffing decisions;
							(IX)any teacher or
				principal who receives an unsatisfactory evaluation and does not successfully
				improve his or her performance on an evaluation after completing the
				comprehensive remediation plan as required under subclause (VII)(dd) is
				prohibited from working in any elementary school or secondary school served
				under this part; and
							(X)a system is
				implemented under which every teacher and principal is evaluated every year
				beginning not later than 2 years after the effective date of this
				paragraph.
							(iii)Demonstrate that
				each local educational agency in the State has adopted a local educational
				agency-wide teacher and principal evaluation program that—
							(I)was developed in
				partnership and in collaboration with teachers and principals;
							(II)meets the
				standards for validity and reliability developed by the State; and
							(III)meets the
				minimum requirements set forth in paragraph (ii).
							(iv)Demonstrate that
				each local educational agency in the State is actively seeking input from and
				collaborating with teachers and principals to make improvements to the
				evaluation program on an annual basis.
						(B)Requirements for
				teacher evaluationsThe evaluation of a teacher’s performance
				shall comply with the following minimum requirements:
						(i)A predominant factor in the evaluation is
				student academic growth with respect to the State’s academic standards, as
				measured by—
							(I)student learning
				gains on the State’s academic assessments established under paragraph (3) or
				another assessment of student academic achievement, as long as the assessment
				is the same for all students in the local educational agency in which the
				teacher is employed; and
							(II)if available,
				value-added measures that track individual student academic growth while under
				the instruction of the teacher.
							(ii)A
				portion of the evaluation is based on observations of the teacher’s performance
				in the classroom by more than 1 trained and objective observer—
							(I)that take place on
				several occasions during the school year the teacher is being evaluated;
				and
							(II)under
				which—
								(aa)a
				teacher is evaluated against a rigorous rubric that defines multiple
				performance categories in alignment with the State’s professional standards for
				teachers; and
								(bb)observation
				ratings meaningfully differentiate among teachers’ performance and bear a
				relationship to evidence of student academic growth with respect to the State’s
				academic standards.
								(iv)The evaluation
				provides ratings that meaningfully differentiate among teacher performance
				using at least 4 performance categories.
						(v)The evaluation
				provides results that are comparable across all teachers within the local
				educational agency in which the teacher is employed.
						(C)Requirements for
				principal evaluationsThe evaluation of the performance of a
				principal of a school shall comply with the following minimum
				requirements:
						(i)A
				predominant factor in the evaluation is student academic growth with respect to
				the State’s academic standards of the school’s students, including students in
				each of the subgroups described in paragraph (2)(C)(v)(II).
						(ii)For a principal
				of a secondary school, a portion of the evaluation is based on the school’s
				graduation rates.
						(iii)A portion of the
				evaluation is based on the recruitment, development, evaluation, and retention
				of effective teachers.
						(iv)A portion of the evaluation is based on the
				leadership abilities of the principal, as measured by observations of the
				principal and other relevant data evaluated against a rigorous rubric that
				defines multiple performance categories in alignment with the State’s
				professional standards for principals.
						(v)The observations
				described in clause (iv) provide observation ratings that—
							(I)meaningfully
				differentiate among principals’ performance; and
							(II)bear a strong
				relationship to evidence of student academic growth with respect to the State’s
				academic standards.
							(vi)The leadership
				abilities referred to in clause (iv) include the ability of the principal
				to—
							(I)create a shared
				and coherent schoolwide direction and policy for achieving high levels of
				student academic growth;
							(II)identify and
				implement the activities and rigorous curriculum necessary for achieving such
				levels of student academic growth;
							(III)create
				opportunities for the community and families of students to engage positively
				with school administrators and staff;
							(IV)support positive
				learning environments for students;
							(V)cultivate a
				positive and collaborative work environment for school faculty and
				staff;
							(VI)collect, analyze, and utilize data and
				other tangible evidence of student learning and evidence of classroom practice
				to guide decisions and actions for continuous improvement and to ensure
				performance accountability;
							(VII)effectively
				oversee and manage a teacher evaluation program that provides individualized
				feedback; and
							(VIII)have strong
				organizational management of a school, including sound budget and personnel
				practices.
							(vii)The evaluation
				provides ratings that meaningfully differentiate among principal performance
				using at least 4 performance categories.
						(viii)The evaluation
				provides results that are comparable across all principals within the local
				educational agency in which the principal is
				employed.
						.
		4.Public
			 reportingSection 1111(h) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(h)) is
			 amended—
			(1)in paragraph
			 (1)(C)—
				(A)by striking
			 and at the end of clause (vii);
				(B)by striking the
			 period at the end of clause (viii) and inserting ; and; and
				(C)by adding at the
			 end the following:
					
						(ix)the number and
				percentage of teachers and principals in each performance category established
				under subsection (b)(11)(B)(iv) or subsection (b)(11)(C)(vii), as applicable
				for—
							(I)the State
				overall;
							(II)the highest
				poverty and lowest poverty local educational agencies; and
							(III)the highest
				minority and lowest minority local educational
				agencies.
							;
				(2)in paragraph
			 (2)(B)(i)—
				(A)by striking
			 and at the end of subclause (I); and
				(B)by adding at the
			 end the following:
					
						(III)the number and percentage of teachers and
				principals in each performance category established under subsection
				(b)(11)(B)(iv) or subsection (b)(11)(C)(vii), as applicable for—
							(aa)the
				local educational agency overall;
							(bb)the
				highest poverty and lowest poverty schools; and
							(cc)the
				highest minority and lowest minority schools;
				and
							; 
				(3)in paragraph
			 (4)—
				(A)by striking
			 and at the end of subparagraph (F);
				(B)by striking the
			 period at the end of subparagraph (G) and inserting and;
			 and
				(C)by adding at the
			 end the following:
					
						(H)the information
				required to be reported under paragraphs (1)(C)(ix) and
				(2)(B)(i)(III).
						;
				and
				(4)by adding at the
			 end the following:
				
					(7)DefinitionsFor purposes of this subsection:
						(A)Highest
				minorityThe term highest minority when used in
				relation to a school or local educational agency means a school or local
				educational agency that is in the highest quartile of schools or local
				educational agencies statewide in terms of the percentage of minority pupils
				served.
						(B)Highest
				povertyThe term
				highest poverty when used in relation to a school or local
				educational agency means a school or local educational agency that is in the
				highest quartile of schools or local educational agencies statewide in terms of
				the percentage of pupils who are certified as eligible for free or reduced
				price lunch under the school lunch program established under the Richard B.
				Russell National School Lunch Act.
						(C)Lowest
				minorityThe term
				lowest minority when used in relation to a school or local
				educational agency means a school or local educational agency that is in the
				lowest quartile of schools or local educational agencies statewide in terms of
				the percentage of minority pupils served.
						(D)Lowest
				povertyThe term lowest
				poverty when used in relation to a school or local educational agency
				means a school or local educational agency that is in the lowest quartile of
				schools or local educational agencies statewide in terms of the percentage of
				pupils who are certified as eligible for free or reduced price lunch under the
				school lunch program established under the Richard B. Russell National School
				Lunch
				Act.
						.
			5.Recognition of
			 local educational agenciesThe
			 Secretary of Education shall, based on the information received from each local
			 educational agency report card under section 1111(h)(2)(B)(i)(III)—
			(1)recognize and
			 provide commendations to each local educational agency that implements or has
			 implemented innovative, high-quality, and effective teacher or principal
			 evaluation programs that lead to professional development and improved student
			 performance; and
			(2)establish a
			 clearinghouse in the Department of Education to share the best practices of
			 such programs with educators.
			6.Rule of
			 ConstructionNothing in this
			 Act, or the amendments made by this Act, shall be construed to alter or
			 otherwise affect the rights, remedies, and procedures afforded school or local
			 educational agency employees under Federal, State, or local laws (including
			 applicable regulations or court orders) or under the terms of collective
			 bargaining agreements, memoranda of understanding, or other agreements between
			 such employees and their employers existing as of the date of the enactment of
			 this Act.
		7.Effective
			 dateThis Act, and the
			 amendments made by this Act, shall take effect not later than 4 years after the
			 date of the enactment of this Act.
		
